               Case 20-32761 Document 20 Filed in TXSB on 09/15/20 Page 1 of 1

                                      UNITED STATES BANKRUPTCY COURT
                                        SOUTHERN DISTRICT OF TEXAS


In     Ashley Genee Brown
Re:                                                                              ENTERED
       Debtor(s)                                       Case No.: 20−32761        09/15/2020
                                                       Chapter: 7


                                             ORDER CLOSING CASE


The estate has been fully administered. Therefore, the Court orders:

1. Ronald J Sommers is discharged as trustee of the estate.

2. The Trustee's bond is cancelled.

3. The case is closed.




Signed and Entered on Docket: 9/15/20
